

Exhibit 10.2


SECURITY AGREEMENT


Security Agreement (this “Agreement”) dated as of July 20, 2006 made by
Findex.com, Inc., a Nevada corporation (the “Grantor”), to W. Sam Chandoha, an
individual (the “Secured Party”).


R E C I T A L S :


1. The Secured Party has made a certain loan to Grantor evidenced by a certain
Secured Convertible Promissory Note dated as of the date hereof in the form of
Exhibit A hereto in the original principal amount of $150,000 (the “Note”); and


2. The Secured Party and the Grantor have agreed, among other things, that this
Agreement shall be entered into between Grantor and Secured Party in order to
secure the amounts owed by Grantor to Secured Party under the Note.


NOW, THEREFORE, Grantor hereby agrees with Secured Party as follows:


SECTION 1. Grant of Security. Grantor hereby assigns, conveys, transfers,
delivers and pledges, and hereby grants, to Secured Party a continuing first
priority perfected security interest in and first general lien upon
(collectively, the “Pledge”), all of Grantors’ right, title and interest in and
to any of the following: (collectively, the “Collateral”):


(a) all tangible and intangible assets of Secured Party, including without
limitation all intellectual property assets (including licenses), inventory and
other physical assets, accounts receivable, cash and customer accounts, whether
now owned or hereafter acquired, whether now or hereafter existing
(collectively, the “Assets”);


(b) (i) the right to sue or otherwise recover for any misappropriation of the
Assets or any rights or interests therein, (ii) all income, royalties, damages
and other payments now and hereafter due and/or payable with respect to the
Assets (including, without limitation, payments under all licenses entered into
in connection therewith, and damages and payments for past and future
infringements thereof) and (iii) all rights corresponding to the Assets
throughout the world and all reissues, divisions, continuations,
continuations-in-part, substitutes, renewals, and extensions thereof, all
improvements thereon and all other rights of any kind whatsoever of Grantor
accruing thereunder or pertaining thereto;


(c) all license agreements with any other person or entity in connection with
any of the Assets; and


(d) all proceeds of the foregoing.


SECTION 2. Security for Obligations. The Pledge under this Agreement by Grantor
secures the payment of all obligations of Grantor to Secured Party now or
hereafter existing under the Note whether for principal, interest, premiums,
fees, expenses or otherwise (all such obligations being the “Secured
Obligations”). Without limiting the generality of the foregoing, this Agreement
secures the payment of all amounts that constitute part of the Secured
Obligations and would be owed by Grantor to Secured Party but for the fact that
they are unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving Grantor.


SECTION 3. Perfection. The security interest created hereby shall be reflected
in, and perfected by, a UCC-1 financing statement filing in the County of
Douglas, Nebraska (the “UCC-1 Filing).


SECTION 4. Grantor Remains Liable. Anything herein to the contrary
notwithstanding, (i) Grantor shall remain liable under the contracts and
agreements included in the Collateral to the extent set further therein to
perform all of its duties and obligations thereunder to the same extent as if
this Agreement had not been executed, (ii) the exercise by Secured Party of any
of the rights or remedies hereunder shall not release Grantor from any of its
duties or obligations under the contracts and agreements included in the
Collateral, and (iii) Secured Party has no obligation or liability under the
contracts and agreements included in the Collateral by reason of this Agreement,
nor shall Secured Party be obligated to perform any of the obligations or duties
of Grantor thereunder or to take any action to collect or enforce any claim for
payment Pledged hereunder.


SECTION 5. Representations and Warranties. Grantor represents and warrants as to
itself and the Collateral as follows, which representations and warranties shall
be deemed repeated by Grantor on each day on which any Secured Obligations
remain outstanding:


(a) Grantor is the sole legal and beneficial owner of the entire right, title
and interest in and to the Collateral free and clear of any lien, claim,
security interest, pledge, assignment, option, license or other encumbrance of
any kind (collectively, “Lien”), except for the Pledge created by this
Agreement. No effective financing statement or other instrument similar in
effect covering all or any part of the Collateral or listing Grantor or any
trade name of Grantor as debtor is on file in any recording office.


(b) Grantor has not made a previous assignment, transfer or agreement
constituting a present or future assignment, transfer or encumbrance of any of
the Collateral. Grantor has not granted any license, release, covenant not to
sue or non-assertion assurance to any person or entity with respect to any part
of the Collateral.


(c) This Agreement creates a valid, binding, enforceable and perfected Pledge
and first priority security interest in and first general Lien upon the
Collateral, securing the payment of the Secured Obligations.


(d) No authorization, approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any other third party is
required for (i) the Pledge granted by Grantor hereby or the execution, deliver
or performance of this Agreement by Grantor, (ii) the perfection or maintenance
of the Pledge created hereby (including the first priority nature of such
Pledge) or (iii) the exercise by Secured Party of its rights provided for in
this Agreement or the remedies in respect of the Collateral pursuant to this
Agreement, in each case other than the filing of financing and continuation
statements under the Uniform Commercial Code, and appropriate filings with the
United States Patent and Trademark Office.


(e) Grantor has no knowledge of the existence of any right or any claim that is
likely to be made by any third party relating to any item of Collateral.


(f) No claim has been made and is continuing or threatened that any item of
Collateral is invalid or unenforceable or that the use by grantor of any
Collateral does or may violate the rights of any person or entity. There is
currently no infringement or unauthorized use of any intellectual property
included in the Collateral.


(g) There are no conditions precedent to the effectiveness of this Agreement
that have not been satisfied or waived.


(h) The Company’s principal place of business is located at 11204 Davenport
Street, Suite 100, Omaha, NE 68154 (County of Douglas).


SECTION 6. Further Assurances and Other Covenants.


(a) Grantor agrees that from time to time, at its own expense, it shall promptly
execute and deliver all further instruments and documents, and take all further
action, that may be necessary or that Secured Party may deem desirable and may
reasonably request, in order to create, maintain, perfect and protect any
Pledge, assignment, lien or security interest granted or purported to be granted
hereby (including, without limitation, the first priority nature thereof) or to
enable Secured Party to exercise and enforce its rights and remedies hereunder
wit respect to all or any part of the Collateral.


(b) Grantor hereby agrees to cause a UCC-1 Financing Statement to be filed on
behalf of Secured Party as soon as practicable upon delivery of this Agreement.
Grantor hereby authorizes Secured Party to file one or more financing or
continuation statements relating to all or any part of the Collateral, and
amendments thereto, as may be appropriate thereafter to reasonably protect its
interests hereunder, and to do so without the signature of Grantor where
permitted by applicable law. A photocopy or other reproduction of this Agreement
or any financing statement covering the Collateral or any part thereof shall be
sufficient as a financing statement where permitted by applicable law.


(c) Grantor shall furnish to Secured Party from time to time statements and
schedules further identifying and describing the Collateral and such other
reports in connection with the Collateral as Secured Party may reasonably
request.


(d) Grantor agrees that, so long as the Secured Obligations remain unsatisfied
(i) should it obtain an ownership interest in any asset which is not now a part
of the Collateral, (x) the provisions of Section 1 hereof shall automatically
apply thereto and (y) any such asset shall automatically become part of the
Collateral, and (ii) with respect to any ownership interest in any intellectual
property (including wiithout limitation any patent, patent application,
trademark, or service mark registration, trademark or service mark application,
copyright registration, copyright application or license) that Grantor should
obtain, it shall give prompt written notice thereof to Secured Party in
accordance with Section 15 hereof. Grantor hereby agrees that any such assets or
intellectual property shall be deemed to be included in the definition of Assets
contained in Section 1 of this Agreement..


(e) With respect to each trademark or service mark application, copyright
registration, copyright application and license included in the Collateral from
time to time, Grantor agrees to take all necessary steps, including, without
limitation, in the United States Patent and Trademark Office, U.S. Copyright
Office, or in any court, to (i) preserve and maintain each such trademark or
service mark registration, trademark oar service mark application, copyright
registration, copyright application and license and (ii) pursue diligently each
such application for any and all copyrights now or hereafter included in the
Collateral, including, without limitation, the filing of responses to the office
actions issued by the United States Copyright Office. Grantor agrees to take
corresponding steps with respect to each new or acquired copyright to which it
is now or later becomes entitled. Any expenses incurred in connection with such
activities shall be borne by Grantor. Grantor shall not, without the written
consent of Secured Party, discontinue use of or otherwise abandon any copyright
or abandon any right to file a copyright registration or application for a
copyright or abandon any pending application for a copyright or take any similar
actions or omissions with respect to any other item of intellectual property.


(f) Grantor agrees to notify Secured Party promptly and in writing if it learns
(i) that any item of the Collateral may be determined to have become abandoned
or dedicated or (ii) of any adverse determination or the institution of any
proceeding (including, without limitation, the institution of any proceeding in
the United States Patent and Trademark Office or U.S. Copyright Office or any
court) regarding any item of the Collateral.


(g) In the event that Grantor becomes aware that any intellectual property item
of the Collateral is infringed or misappropriated by a third party, Grantor
shall promptly notify Secured Party in writing and shall take such actions as
Secured Party deems reasonable and appropriate under the circumstances to
protect such Collateral, including, without limitation, suing for infringement
or misappropriation and for an injunction against such infringement or
misappropriation. Any expense incurred in connection with such activities shall
be borne by Grantor.


(h) Grantor shall take all reasonable steps which it or Secured Party deems
appropriate under the circumstances to preserve and protect the Collateral,
consistent with past practices.


(i) Grantor shall not change its name or the location of its principal place of
business and chief executive office identified in section 5(h) hereof without at
least ten (10) days’ prior written notice to Secured Party.


SECTION 7. Transfer and Other Liens. Grantor agrees not to (i) sell, transfer,
assign or otherwise dispose of (by operation of law or otherwise), or grant any
lease, license or option with respect to or any interest in, any item of the
Collateral and (ii) create, grant or suffer to exist any Lien upon or with
respect to any of the Collateral, except for the Liens created by this Security
Agreement.


SECTION 8. Events of Default. The occurrence of any of the following events or
conditions shall constitute an event of default (each, an “Event of Default”)
under this Agreement:


(a) The occurrence and continuation of an Event of Default as defined in the
Note; or


(b) Grantor fails to make, when due, any transfer, delivery, pledge, assignment
or grant of Collateral required to be made by it hereunder and that failure
continues unremedied for five (5) days after Secured Party gives written notice
of that failure to Grantor; or


(c) Any representation or warranty relied upon by Secured Party and made or
repeated or deemed made or repeated by Grantor herein shall prove to be false or
misleading in any material respect as of the date made or repeated or deemed to
have been made or repeated.


(d) The failure or refusal by Grantor to observe or perform, or the breach or
violation of, any of the terms, obligations, agreements, covenants or warranties
of this Agreement other than those specified in clauses (a) through (c) above
and that failure or refusal continues unremedied for ten (10) business days
after Secured Party gives written notice of such failure or refusal to Grantor.


SECTION 9. Secured Party Appointed Attorney-in-Fact. Grantor hereby irrevocably
appoints Secured Party Grantor’s attorney-in-fact, with full authority in the
place and stead of Grantor and in the name of Grantor or otherwise, from time to
time upon the occurrence and during the continuance of an Event of Default and
with prior written notice to Grantor, to take any action and to execute any
instrument or document that may be necessary or that Secured Party may deem
desirable to accomplish the purposes of this Agreement, including, without
limitation:


(a) to ask for, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral;


(b) to receive, endorse and collect any drafts, instruments, chattel paper and
other documents in connection with subsection (a) above and give full discharge
for the same; and


(c) to file any claims or take any action or to institute any proceedings that
may be necessary or that Secured Party may deem desirable for the collection of
any payments relating to any of the Collateral or otherwise to enforce the
rights of Secured Party with respect to any of the Collateral.


The appointment set forth in this Section 9 is coupled with an interest and is
irrevocable.


SECTION 10. Secured Party May Perform. If Grantor fails to perform any agreement
contained herein, Secured Party, with prior written notice to Grantor, may
itself perform, or cause performance of, such agreement, and the expenses of
Secured Party incurred in connection therewith shall be payable by Grantor under
Section 13 hereof.


SECTION 11. Secured Party’s Duties. The powers conferred on Secured Party
hereunder are solely to protect its interest in the Collateral and shall not
impose any duty upon it to exercise any such powers.


SECTION 12. Remedies. If any Event of Default shall have occurred and be
continuing:


(a) Secured Party may exercise in respect of the Collateral, in addition to
other rights and remedies provided for herein or otherwise available to it, all
the right and remedies of a secured party upon default under the Uniform
Commercial Code in effect in the State of Nebraska at such time (the “Nebraska
UCC”) whether or not the Nebraska UCC applies to the affected Collateral, and
also may (i) require Grantor to, and Grantor hereby agrees that it shall at its
own expense and upon request of Secured Party forthwith, assemble all or part of
the documents and things embodying any part of the Collateral as directed by
Secured Party and make them available to Secured Party at a place to be
designated by Secured Party that is reasonably convenient to both parties, and
(ii) without notice except as specified below, sell the Assets or any part
thereof in one or more parcels at public or private sale, for cash, on credit or
for future delivery, and upon such other terms as Secured Party may deem
commercially reasonable. Grantor agrees that, to the extent notice of sale shall
be required by law, at least ten (10) business days’ notice to Grantor of the
time and place of any public sale or the time after which any private sale is to
be made shall constitute reasonable notification. Secured Party shall not be
obligated to make any sale of Collateral regardless of notice of sale having
been given. Secured Party may adjourn any public or private sale from time to
time by announcement at the time and place fixed therefor, and such sale,
without further notice, may be made at the time and place to which it was so
adjourned.


(b) Any and all cash proceeds received by Secured Party in respect of any sale
of, collection from, or other realization upon, all or any part of the
Collateral may, in the discretion of Secured Party, be held by Secured Party as
collateral for and/or then or at any time thereafter applied in whole or in part
by Secured Party against, all or any part of the Secured Obligations in such
order as specified in the Note to the extent such order of application is not
inconsistent with applicable law.


(c) It is understood that Grantor shall remain liable to the extent of any
deficiency between the amount of the proceeds of the Collateral and the
aggregate amount of the Secured Obligations.


(d) Secured Party may exercise any and all rights and remedies of Grantor in
respect to the Collateral, including, without limitation, any and all rights of
Grantor to demand or otherwise require payment of any amount under, or
performance of any provision of, any of the Collateral.


(e) All payments received by Grantor in respect of the Collateral shall be
received in trust for the benefit of Secured Party, shall be segregated from
other funds of Grantor and shall be forthwith paid over to Secured Party in the
same form as so received (with any necessary endorsement or assignment).


SECTION 13. Indemnity and Expenses.


(a) Grantor agrees to indemnify Secured Party and its shareholders, officers,
directors, employees, agents and advisors, if any (each an “Indemnified Party”)
from and against any and all claims, losses, damages, liabilities, costs and
expenses, including, without limitation, the reasonable fees and expenses of
counsel (collectively, “Losses”) arising out of or resulting from this Agreement
(including, without limitation enforcement of this Agreement), except to the
extent that such Losses are found in a final, non-appealable judgment by a court
of competent jurisdiction to have resulted form such Indemnified Party’s gross
negligence or willful misconduct. This Section 13 shall survive any termination
of this Agreement.


(b) Grantor agrees to pay to Secured Party, upon written demand, the amount of
any and all reasonable expenses (including, without limitation, the reasonable
fees and expenses of its counsel) that Secured Party may incur in connection
with (i) the administration of this Agreement, (ii) the custody, preservation,
use or operation of, or the sale of, collection from or other realization upon,
any of the Collateral, (iii) the exercise or enforcement of any of the rights of
Secured Party, or (iv) the failure by Grantor to perform or observe any of the
provisions hereof.


SECTION 14. Amendments; Waivers; Etc. 


(a) No amendment or waiver of any provision of this Agreement, and no consent to
any departure by Grantor herefrom, shall in any event be effective unless the
same shall be in writing and signed by the parties hereto, except as otherwise
expressly provided herein, and then such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given.


(b) No failure on the part of Secured Party to exercise, and no delay in
exercising, any right, power or privilege hereunder shall operate as a waiver
thereof or consent thereto; nor shall any single or partial exercise of any such
right, power or privilege preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.


SECTION 15. Notices, Etc. All notices and other communications provided for
hereunder shall be in writing and shall be given and be effective as set forth
in the Note.


SECTION 16. Continuing Security Interest; Assignments. This Agreement shall
create a continuing security interest and Pledge in the Collateral and shall (i)
remain in full force and effect until the payment in full of the Secured
Obligations, (ii) be binding upon Grantor, its successors and permitted assigns
and (iii) inure, together with the rights and remedies of Secured Party
hereunder, to the benefit of, and be enforceable by, Secured Party and its
respective successors, and permitted transferees and assigns. Neither party
hereto may assign, transfer or otherwise dispose of this Agreement or any of its
rights, remedies, duties, agreements or obligations hereunder without the prior
written consent of the other party hereto. Any purported assignment, transfer or
other disposition in violation of this Section 16 shall be null and void.


SECTION 17. Release and Termination. Upon the payment in full of the Secured
Obligations, the Pledge granted hereby shall automatically terminate and all
rights to the Collateral shall revert to Grantor. Upon any such termination and
reversion, Secured Party shall, at Grantor’s expense, execute and deliver to
Grantor such instruments and documents as Grantor shall reasonably request in
writing to evidence such termination and reversion.


Section 18. Governing Laws, Jurisdiction, etc. (a) This agreement and the rights
and obligations of the parties hereunder shall be construed in accordance with
and be governed by the internal laws of the state of New York applicable to
contracts made and to be performed entirely in such state without reference to
choice of law principles. Unless otherwise defined herein, terms used in Article
9 of the New York UCC are used herein as therein defined. Any legal action or
proceeding with respect to this Agreement or the Note shall be brought in the
courts of the State of New York or of the United States for the Southern
District of New York, and by execution and delivery of this Agreement, each
party to this Agreement hereby irrevocably accepts for itself and in respect of
its property, generally and unconditionally, the jurisdiction of the aforesaid
courts. Each such party hereby further irrevocably waives any claim that any
such courts lack personal jurisdiction over such party, and agrees not to plead
or claim, in any legal action or proceeding with respect to this Agreement or
the Note brought in any of the aforesaid courts, that any such court lack
personal jurisdiction over such party. Each such party further irrevocably
consents to the service of process out of any of the aforementioned courts in
any such action or proceeding by the mailing of copies thereof by registered or
certified mail, postage prepaid, to such party at its address identified
pursuant to section 15 hereof.


(b) Each party to this Agreement hereby irrevocably waives to the fullest extent
permitted under applicable law any objection which it may now or hereafter have
to the laying of venue of any of the aforesaid actions or proceedings arising
out of or in connection with this Agreement or the Note brought in the courts
referred to in clause (a) above and hereby further irrevocably waives and agrees
not to plead or claim in any such court that any such action or proceeding
brought in any such court has been brought in an inconvenient forum.


(c) Each of the parties to this agreement hereby irrevocably waives all right to
a trial by jury in any action, proceeding or counterclaim arising out of or
relating to this Agreement or the Note or the transactions contemplated hereby
or thereby.


SECTION 19. Cumulative Rights. All of Secured Partys’ rights and remedies with
respect to the Collateral, whether established hereby or by any other agreements
or by law, shall be cumulative and may be exercised singularly or concurrently.


SECTION 20. Severability. If any provision of this Agreement is invalid or
unenforceable, then, to the extent possible, all of the remaining provisions of
this Agreement shall remain in full force and effect and shall be binding on the
parties hereto.


SECTION 21. Entire Agreement. This Agreement, together with the Note, contains
the entire agreement between the parties relating to the subject matter hereof
and supersedes all oral statements and prior writings with respect thereto.


SECTION 22. Counterparts. This Agreement may be executed in any number of
counterparts each of which when so executed and delivered shall be deemed an
original and all of which taken together shall constitute one agreement.


IN WITNESS WHEREOF, Grantor has caused this Agreement to be duly executed and
delivered by its officer thereunto duly authorized, and Secured Party has
acknoledged acceptance hereof, as of the date first above written.


 

        FINDEX.COM, INC.  
   
   
   
By:  
/s/ Steven Malone     Name: Steven Malone   Title: President & Chief Executive
Officer






Agreed and consented to as of the date first above written:

 


By: /s/ W. Sam Chandoha

--------------------------------------------------------------------------------

Name: W. Sam Chandoha

 


--------------------------------------------------------------------------------



EXHIBIT A




CONVERTIBLE SECURED PROMISSORY NOTE







